DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.
 
Response to Arguments
New objection, 112(b) rejections necessitated by amendment
Applicant’s arguments, see REMARKS, filed 05/12/2022, with respect to the drawing objection of claim 7 have been fully considered and are persuasive.  The drawing objection of claim 7 has been withdrawn. 
Examiner notes the 112(b) rejection of claim 8 is withdrawn in view of the amendments to the claims. 
Applicant’s arguments with respect to claims 1-13 have been considered but are moot in view of the new grounds of rejection necessitated by amendment. For example, examiner notes that while Tanigawa remains relied upon, a new teaching is used to teach generating the attenuation image B-mode image based on the attenuation scan, generating the attenuation image based on the attenuation image B-mode image and limitations further corresponding to the attenuation image b-mode image and the attenuation image. 

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “the second imaging ROI in conjunction with each other in conjunction with eachother.” which should read “the second imaging ROI in conjunction with each other.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “a third scan, which differs from the elastography scan and attenuation scan, is set to the cooling time”. It is unclear if the third scan is the B-mode scan since the B-mode scan appears to be different from  the elastography scan and attenuation scan in claim 1. Thus it is unclear if the B-mode scan is being further limited as being “set to the cooling time” or if the third scan also differs from the B-mode scan. For examination purposes, it has been interpreted to mean any third scan which differs from the elastography scan and attenuation scan, however, clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa et al. (US 20190029649 A1), hereinafter Tanigawa in view of Kanayama et al. (US 20170258438 A1), hereinafter Kanayama.
Regarding claim 1,
Tanigawa teaches an ultrasonic diagnostic apparatus (at least fig. 1 (1) and corresponding disclosure in at least [0024]), comprising:
An ultrasonic probe (at least fig. 1 (2) and corresponding disclosure in at least [0025]); and 
Processing circuitry (at least fig. 1 (8) and corresponding disclosure in at least [0028]) configured to:
Cause the ultrasonic probe to perform a first B-mode scan (at least fig. 5 (S1) and corresponding disclosure in at least [0049]), an elastography scan (at least fig. 5 (S2) and corresponding disclosure in at least [0050]) and an attenuation scan ([0083] which discloses an ultrasonic pulse for measuring attenuation as a third ultrasound outside of the ultrasonic B-mode pulse and the ultrasonic detecting pulse) in a same scan sequence (Examiner notes the third ultrasound is interpreted to be in same sequence as the first and second ultrasound pulses of fig. 5), 
wherein the elastography scan is for calculating a first index value based on a displacement of tissue by a shear wave that propagates through a living body ([0051] which discloses the first calculating section calculates an elasticity value for the biological tissue based on the echo signal of the detecting pulse [0002] which discloses measurement values relating to elasticity are calculated by detecting a displacement of biological tissue induced by shear waves)
	and the attenuation scan is for calculating a second index value that is an attenuation value  indicating an attenuation of a reflected wave signal of an ultrasonic wave applied into the living body ([0083] which discloses the calculating section calculates a value of attenuation of the echo signal of the ultrasonic pulse for measuring attenuation (i.e. the second scan))
	Generate a B-mode image based on the first B-mode scan (at least fig. 11 (BI) and corresponding disclosure in at least [0049]), an elastography image based on the elastography scan (at least fig. 11 (CI1) and corresponding disclosure in at least [0063] which discloses the first color image Cl1 has color information according to the elasticity value), and generate an attenuation image based on the attenuation scan (at least fig. 11 (Cl2) and corresponding disclosure in at least [0081] which discloses the second color image has color information according to a second precision and [0007] which discloses the fourth calculating function calculates a second precision indicating correctness of the value of attenuation calculated by said second calculating function. Thus is based on the attenuation scan) ; 
And 
Cause a display to (a) display the B-mode image (BI), the elastography image (CI1), and a second B-mode image (see at least fig. 11 (BI) on the right side), the attenuation image (CI2) (see at least fig. 11) and (b) the B-mode image (BI) and an additional B-mode image (BI) next to each other (See at least fig. 11)
Set a first imaging ROI (at least fig. 11 (R1) and corresponding disclosure in at least [0030]) for the elastography scan in the B-mode image (BI) (see at least fig. 8 and [0030] which discloses the velocity of propagation is calculated based on echo data obtained from the first display region R1);
Overlay the elastography image (Cl1) upon the first imaging ROI (R1) (see at least fig. 11) 
Set a second imaging ROI (at least fig. 11 (R2) and corresponding disclosure in at least [0078]) for the attenuation scan in the additional  B-mode image (See at least fig. 11)
Overlay the attenuation image (CI2) upon the second imaging ROI (R2) (See at least fig. 11)
Move the second imaging ROI in conjunction with the first imaging ROI (Examiner notes that the R2 is used to identify areas where the elasticity values and attenuation values are incorrect [0081], therefore a person having ordinary skill in the art would have recognized that moving the first imaging ROI (R1) ([0049] which discloses the user uses the operation device 7 to define a first display region R1 in the B-mode image BI) would move the second imaging ROI in conjunction such that the user would know where the elasticity and attenuation values in the first imaging ROI are correct).

Tanigawa fails to explicitly teach wherein the attenuation value is an attenuation coefficient and generating an attenuation imaging B-mode image based on the attenuation scan, and the attenuation image based on the attenuation imaging B-mode image.
Kanayama, in a similar field of endeavor involving ultrasound imaging , teaches processing circuitry (at least fig. 1 (10) and corresponding disclosure in at least [0011]) configured to cause an ultrasonic probe (at least fig. 1 (1) and corresponding disclosure in at least [0011]) to perform an attenuation scan (at least fig. 2 (S101) and corresponding disclosure in at least [0043]), wherein the attenuation scan is for calculating a second index value (at least fig. 2 (S106) and corresponding disclosure in at least [0053]) that is an attenuation coefficient indicating an attenuation of a reflected wave signal of an ultrasonic wave applied into the living body ([0053] which discloses the attenuation parameters are calculated using a received signal [0086] which discloses the processing function calculates attenuation constants or coefficients as the attenuation parameters at step S106)
Generate an attenuation imaging B-mode image (at least fig. 4 (42) and corresponding disclosure in at least [0057]) based on the attenuation scan (at least fig. 2 (S108) and corresponding disclosure in at least [0055]), and an attenuation image (at least fig. 4 (43) and corresponding disclosure in at least [0057]) on the attenuation imaging B-mode image (at least fig. 2 (S107) and corresponding disclosure in at least [0054]. Examiner notes that because the attenuation image uses the same raw B-mode data generated by processing the data in step S103 the attenuation is necessarily generated based on the attenuation imaging B-mode image in its broadest reasonable interpretation. Additionally [0057] sets forth that the attenuation image is generated by using attenuation parameters with respect to the locations within an ROI set on, for example, the B-mode image 42), 
Cause a display (at least fig. 1 (2) and corresponding disclosure in at least [0017]) to (a) display the attenuation imaging B-mode image (42) and the attenuation image (43) (see at least fig. 4) 
Set a second imaging ROI for the attenuation scan in the attenuation imaging B-mode image (42) ([0057] which discloses the attenuation image is generated by using attenuation parameters with respect to the locations within an ROI set on, for example, the B-mode image (42))
Overlay the attenuation image (43) upon the second imaging ROI (see at least fig. 4);
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Tanigawa to include generating an attenuation imaging B-mode image and attenuation image as taught by Kanayama in order to visualize the quantified attenuation of echoes against a B-mode image generated by the attenuation scan, such that the attenuation image and the B-mode image are generated from a same attenuation scan.
It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have displayed the attenuation imaging B-mode image next to the B-mode image as shown in fig. 11 of Tanigawa in order to compare the attenuation data and the elastography data accordingly. 
Finally, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have moved the second imaging ROI in conjunction with the first imaging ROI or the first imaging ROI in conjunction with the second imaging ROI in order to perform the attenuation and elasticity measurement at a same region of interest with respect to the subject.  

Regarding claim 2,
Tanigawa, as modified, further teaches wherein the processing circuitry is further configured to move the first imaging ROI and the second imaging ROI in conjunction with each other (Examiner notes in the modified system the first imaging ROI and the second imaging ROI move in conjunction with each other as noted above with respect to claim 1)

Regarding claim 3,
Tanigawa further teaches wherein the processing circuitry is further configured to:	generate a third image (at least fig. 1 (CI1) and corresponding disclosure in at least [0063]) indicating propagation of the shear wave ([0032] which discloses the elasticity value is based on the velocity of propagation and is thus indicative of the propagation of the shear wave); and 
Move a third region (at least fig. 4 (R1) and corresponding disclosure in at least [0049]) for acquiring the propagation and the first and second regions in conjunction with one another (Examiner notes that the third region R1 would move in conjunction with the first region R1 as they are the same region, thus in the modified system the third region would move in conjunction with the first and second ROIs). 

Regarding claim 4,
Tanigawa further teaches wherein, in the scan sequence, the first B-mode scan (S1), the elastography scan (S2) and the attenuation scan (third ultrasound pulse) are successively set (Examiner notes that the scans which use different ultrasound pulses are successively set in the method of fig. 2).

Regarding claim 6,
Tanigawa further teaches wherein, in the scan sequence, the attenuation scan is set immediately after the elastography scan (examiner notes a person having ordinary skill in the art would recognize when the third ultrasound would occur after the ultrasonic detecting pulse for detecting shear waves as it is a different and third ultrasound as disclosed in [0083]), and a cooling time is set immediately after the second scan (Examiner notes there are no further transmissions after the second scan, thus a cooling time would occur)

	Regarding claim 10,
	Tanigawa further teaches wherein the scan sequence further includes a cooling time (Examiner notes that any point in which there is no transmission is interpreted as a cooling time, thus at least a cooling time would occur after the elastography scan when no further transmissions are occurring). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa and Kanayama as applied to claim 1 above and further in view of Sonoyama et al. (US 20180035980 A1), hereinafter Sonoyama (2018). 
Regarding claim 5,
Tanigawa teaches the elements of claim 1 as previously stated. It would appear that a cooling time is set after the elastography scan, and the attenuation scan is set immediately after the cooling time (Examiner notes that any time between the first and second scan is interpreted as a cooling time) 
Nonetheless, Sonoyama (2018), in a similar field of endeavor involving ultrasound imaging, teaches a cooling time is set after an elastography scan, and a second scan is set immediately after the cooling time ([0054] which discloses after the completion of a measurement sequence, a non-operation period for allowing the probe to cool, and a next measurement sequence may be started after the non-operation period)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Tanigawa, as currently modified, to include a cooling time after the first scan as taught by Sonoyama (2018) in order to ensure the probe has cooled prior to performing the second scan. Such a modification would enhance the safety to the patient. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa and Kanayama as applied to claim 1 above and further in view of Iwama et al. (US 20160095582 A1), hereinafter Iwama. 
Regarding claim 7,
Tanigawa, as modified, teaches the elements of claim 1 as previously stated. Tanigawa further teaches wherein a cooling time is set immediately after the elastography scan (Examiner notes there are no further transmissions after the second scan, thus a cooling time would occur) and further teaches a third scan (at least fig. 5 (S1) and corresponding disclosure in at least [0049]), which differs from the elastography scan and attenuation scan. 
Tanigawa fails to explicitly teach wherein the third scan is set to the cooling time. 
Iwama, in a similar field of endeavor involving ultrasound imaging, teaches wherein a cooling time (at least fig. 3 (T7-T8)). Examiner notes this time has been interpreted as a cooling time between shear wave measurement scans) is set immediately after an elastography scan (at least fig. 3 (tracking period) and corresponding disclosure in at least [0023]), and a third scan for B-mode imaging (at least fig. 3 (B-mode image generation period) and corresponding disclosure in at least [0023]) is set to overlap the cooling time (at least fig. 3))
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Tanigawa to include the third scan during a cooling period after the first scan as taught by Iwama in order to update the B-mode image after the first scan has been performed. Such a modification would enhance the diagnosis, by allowing the color image to be superimposed over an updated B-mode image. 

Claims 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa, Kanayama, and Iwama as applied to claim 7 above, and further in view of Ralston (US 20160331353 A1), hereinafter Ralston.
Regarding claim 8,
Iwama, as applied with respect to claim 7 above, further teaches wherein the third scan is a second B-mode scan (at least [0023] which discloses a B-mode image generation period (i.e. B-mode scan))
Tanigawa, as modified, fails to explicitly teach wherein the third scan is a second B-mode scan generating a lower amount of heat in comparison with the elastography scan and the attenuation scan.
Ralston, in a similar field of endeavor involving ultrasound imaging, teaches adjusting the way a probe performs imaging to reduce the probe’s temperature ([0071] which discloses reducing the probe’s temperature by (e.g. reducing the power of the transmitted pulses, by reducing the frequency at which the probe emits pulses, etc))
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the second B-mode scan of Tanigawa, as modified, to generate a lower amount of heat as taught by Ralston in order to reduce the probe’s temperature (Ralston [0071]). Examiner notes that such a modification would allow the B-mode sequence to be performed while reducing the probe temperature which has risen due to prior imaging of attenuation and elastography scans. 
In the modified system, the B-mode scan sequence would generate a lower amount of heat than elastography scan and the attenuation scan due to the lower power and/or frequency) 

Regarding claim 12, 
Iwama, as applied with respect to claim 7 above, further teaches wherein the third scan is a second B-mode scan (at least [0023] which discloses a B-mode image generation period (i.e. B-mode scan))
Tanigawa, as modified, fails to explicitly teach wherein the third scan is a second B-mode scan having a lower intensity than the first B-mode scan.
Ralston, in a similar field of endeavor involving ultrasound imaging, teaches lowering an intensity of an imaging scan ([0071] which discloses reducing the probe’s temperature by (e.g. by reducing the power (i.e. intensity) at which the probe emits pulses)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the second B-mode scan of Tanigawa, as modified, to provide a scan having a lower intensity as taught by Ralston in order to reduce the probe’s temperature (Ralston [0071]). Examiner notes that such a modification would allow the B-mode sequence to be performed while reducing the probe temperature which has risen due to prior imaging of attenuation and elastography scans. 
Examiner notes in the modified system, because the first B-mode would not require such reduction of temperature a person having ordinary skill in the art would have recognized the second B-mode scan having a lower intensity than the first B-mode scan. 

Regarding claim 13,
Iwama, as applied with respect to claim 7 above, further teaches wherein the third scan is a second B-mode scan (at least [0023] which discloses a B-mode image generation period (i.e. B-mode scan))
Tanigawa, as modified, fails to explicitly teach wherein the third scan is a second B-mode scan having a lower frame rate than the first B-mode scan.
Ralston, in a similar field of endeavor involving ultrasound imaging, teaches lowering a frame rate of an imaging scan ([0071] which discloses reducing the probe’s temperature by (e.g. by reducing the frequency (i.e. frame rate) at which the probe emits pulses)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the second B-mode scan of Tanigawa, as modified, to provide a scan having a lower frame rate as taught by Ralston in order to reduce the probe’s temperature (Ralston [0071]). Examiner notes that such a modification would allow the B-mode sequence to be performed while reducing the probe temperature which has risen due to prior imaging of attenuation and elastography scans. 
Examiner notes in the modified system, because the first B-mode would not require such reduction of temperature a person having ordinary skill in the art would have recognized the second B-mode scan having a lower frame rate than the first B-mode scan. 

Claims 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa and Kanayama as applied to claim 7 above, and further in view of Sonoyama (US 20190183461 A1).
Regarding claim 11, 
	Tanigawa, as modified, teaches the elements of claim 1 as previously stated.  
	Kanayama further teaches wherein the processing circuitry (Kanayama 10) is configured to overlay a second measurement region (at least fig. 4 (45) and corresponding disclosure in at least [0058]) upon the attenuation image (43), wherein the second measurement region (45) is for measuring the second index value based on the attenuation scan ([0058] which discloses an ROI 45 for measurement and attenuation parameters in the measurement ROI 45 may be displayed)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Tanigawa to include overlaying a second measurement region as taught by Kanayama in order to evaluate the second index value at a desired location within the attenuation image. 
	Tanigawa, as modified, fails to explicitly teach wherein the processing circuitry is configured to overlay a first measurement region upon the elastography image, and move the first measurement region and the second measurement region in conjunction with each other, wherein the first measurement region is for measuring the first index value based on the elastography scan.
	Sonoyama, in a similar field of endeavor involving ultrasound imaging ,teaches wherein processing circuitry (at least fig. 1 (50) and corresponding disclosure in at least [0050]) is configured to overlay a first measurement region (at least fig. 5 (R2) and corresponding disclosure in at least [0068]) upon an elastography image (at least fig. 5 (84B) and corresponding disclosure in at least [0068]), and move the first measurement region (R2) and a second measurement region (at least fig. 5 (R1) and corresponding disclosure in at least [0068]) in conjunction with each other ([0077] which discloses the region of interest setting unit 50 has a function of interlocking setting of changing the set position of one of the first region of interest and the second region of interest in accordance with change of the set position of the other one and maintaining a relative positional relationship between the first region of interest and the second region of interest) wherein the first measurement region (R2) is for measuring a first index value (at least fig. 5 (HB) and corresponding disclosure in at least [0081]) based on a displacement of tissue by a shear wave that propagates through a living body ([0044] which discloses measurement of the occurrence and displacement of a shear wave in the shear wave elastography method)

	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Tanigawa, as currently modified, to include overlaying a first measurement region as taught by Sonoyama in order to order to evaluate the first index value at a desired location within the elastography image.
	It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Tanigawa, as currently modified, to include moving the first measurement region of Sonoyama and the second measurement region of Kanayama in conjunction with eachother as taught by Kanayama in order to maintain a relative positional relationship between the first and second measurement region. Such a modification would ensure measurements from each image were obtained at respective locations at the desired positional relationship. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793      

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793